

Exhibit 10.1


TRADEMARK ASSIGNMENT AGREEMENT


THIS ASSIGNMENT AGREEMENT is made between Nova Furniture Limited., a company
incorporated in Samoa (the “Assignor”) and Kuka Design Limited, a company
incorporated in Hong Kong and having its principal office at Room 901, 9/F,
Easey Commercial Bldg., 253-261 Hennessy Road, Wanchai, Hong Kong, (the
“Assignee”).


WHEREAS, the Assignor is the owner of the Chinese trademark registration(s)
and/or application(s) listed on Schedule A hereto, (the “Trademark(s)”).


WHEREAS, the Assignor has agreed to assign the Trademark(s) to the Assignee, and
the Assignee has agreed to accept said assignment.


NOW THEREFORE, for good and valuable consideration in the sum of $6,000,000 USD,
the sufficiency of which is hereby acknowledged, the Assignor hereby assigns to
the Assignee, its successors and assigns, all its full right to and title in the
Trademark(s), together with the goodwill of the business in the goods to which
the Trademark(s) pertain. Assignee shall pay the agreed upon consideration in
two installments as follows: $1,000,000 USD on or before November 30, 2016, and
$5,000,000 USD on or before December 31, 2016.


IN WITNESS WHEREOF, the Assignor and Assignee have caused this Agreement to be
executed by their duly authorized officers.
 
 
ASSIGNOR,
         
Dated this 10th date of November 2016
By:
/s/ Thanh L. Lam                                                           
   
   Thanh H. Lam
   
   Director
   
   Nova Furniture Limited
                 
   ASSIGNEE,
                         
Dated this 10th date of November 2016
By:
/s/ Gu Jiangsheng                                                         
     
   GU Jiangsheng
     
   Director
     
   Kuka Design Limited
 


--------------------------------------------------------------------------------

Schedule A
Assigned Mark(s)
Mark
Registration No.
Registration Date
Country
NOVA
441900400004342
24 March, 2011
China

 
 
 
 
 
 
 
 
 
 
 
 


GSB:8243373.10